DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 02/12/2021, claims 17, 19 and 21 have been amended. 
Claims 2, 4-7, 9, 11-14, and 16-21 have been examined and are pending; claims 16, 17 and 18 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the rejections of claims 19 and 21, rejected under 35 U.S.C. § 112(b), the applicant has amended the claims to overcome the rejections. Rejections to the claims have been withdrawn.
Applicants’ arguments in the instant Amendment, filed on 02/22/2021, with respect to the prior-art rejections to claims 2, 4-7, 9, 11-14, and 16-21 are rejected under 35 U.S.C. 103, and limitations listed below, have been fully considered but they are not persuasive.
As to the independent claim 16, Applicant submits that the applied prior does not tecah the claim limitations.  Apfel does not teach a secure seetion between the remote system and the hearing aid, and it is not a session under control of a security element stored in the hearing aid, much less an exchange of data encrypted via an encryption key included in the security element stored in the hearing aid. Paragraph [0014] (Applicant Arguments/Remarks, 02/22/2021, pages 6-7)
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied reference teaches the addressed limitations. Examiner, respectfully, points out that Applicant discusses the subject matters of  instant invention and the various embodiments of the applied prior art, specifically Apfel, in differentiating instant invention from the applied prior art. However, Applicant does not clearly address which specific claim limitations are not taught by the reference as applied in the rejections. Most rationale arguments, directs to the claim, that can be extracted that the Applicant argues that the reference Apfel does not teach the limitation, “set up a secure session with a remote server via a personal communication device.” As applied to the rejection, Apfel discloses that the hearing aid in communication with the computing device [i.e. personal communication device / gateway device] and the customer service data system [i.e. server] establishing a secure connection [i.e. secure session] for providing the testing, tuning, and adjustments (Apfel: pars 0015-0017; Fig 1). Apfel clearly teaches of establishing a secure connection [i.e. secure session]. The claim does not refined as to what specific mechanism/protocol is used in creating the claimed exchanging encrypted data, a limitation that not even rejected applying Apfel. Even for argument purpose, if the fact that Appeal’s secure session is used for a different purpose, another than exchanging encrypted data, it would not teaches away or prevent one of ordinary skill in the art to use the Apfel’s secure session to exchange/transmit encrypted data, if necessitated. 
The Applicant additionally submits that the Examiner notes that Apfel does not teach the claimed security element, and relies on Gupta to teach this. But Apfel does teach a security element, i.e., the ID’s relied on to set up the secure session between the remote system and personal communication device. These ID’s are stored in the personal communication device, not the hearing aid. In Apfel, the communication is managed by the processor of the personal communication device, and it is logical that this will be done in accordance with control information stored in the personal communication device. Gupta teaches nothing differently. So at best, if the teaching of Gupta were incorporated into the Apfel arrangement, whatever security element Gupta taught would be included in the personal communication device, as Apfel already does. There would be no secure session set up with the remote system under control of a security element stored in the hearing aid art (Applicant Arguments/Remarks, 02/22/2021, page 8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied reference teaches the addressed limitations. Examiner, respectfully, submits that Gupta discloses of a mobile device, such as a medical or health device that may receive and/or transmit information wirelessly, stores tree and root trust (Gupta: pars 0018, 0024, 0035, 0045, 0063). Therefore, teaching of Gupta reads on the addressed limitation as applied in the rejections. Applicant’s logic that since the primary art Apfel has a security element that does not performs the addressed limitation, a security element of Gupta cannot do those functions and cannot combine Apfel, does not make rationally make rational sense. “A secure element” is not a brand or a unit measurement that if in one system configuration it does not perform a certain function, it will not perform in another system configuration, or in combination of two systems when needed.
 The Applicant further submits that there is nothing in Roberts which would have suggested that Apfel should be modified by adding another processor to the hearing aid and then having the secure communication managed by the additional processor of the hearing aid under control of a security element stored in the hearing aid, without clearly pointing whether the Roberts reference teaches the limitations, as addressed in the rejection art (Applicant Arguments/Remarks, 02/22/2021, page 8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied reference teaches the addressed limitations. Examiner, respectfully, submits that Roberts is combinable with the method/system of Apfel and Gupta. Robert teaches of teaches of a secure communication between implanted medical device and at least one another device or an external medical device, allowing one or both of programming of the implanted medical device by the at least one other device (Roberts: pars 0010-0013, 0051, 0055). Combing Roberts provides user with a beneficiary means for using an encrypted secure communication between a server/controlling device and implanted medical device (IMD) so that programming/configuring command to the implanted medical device (IMD) can be transmitted from the server/controlling device over a secure session so that IMD can overcome vulnerabilities to unauthorized communications. Also, as the primary art Apfel provides architecture of a secure connection, as addressed above, and in the as applied in the rejection, there is nothing preventing form using the secure connection for encrypted communication when an encryption communication provides better control and management of the medical device.  
Applicant’s Remarks: As to independent claims 17 and 18, the Applicant submits that the claims distinguish over the prior art for the same reasons as claims 16, so that all claims are patentable over the applied prior art (Applicant Arguments/Remarks, 02/22/2021, page 8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claims 17 and 18 are rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claim 1.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-7, 9, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Apfel et al (“Apfel,” US 2013/0177188, published on 07/11/2013), in view of Gupta et al (“Gupta,” US 2013/0024921, published on 01/24/2013), and further in view of Roberts et al, (“Roberts” US 2012/0271380, published on 10/25/2012).
As to claim 16, Apfel teaches a hearing aid (Apfel: pars 0017-0018; Fig 1, a hearing aid in communication with a computing device and a customer service data system for providing testing, tuning, and adjustments of the hearing aid’s function for the user, where the hearing aid includes processor and memory to execute the function instructions) comprising:
a first memory segment for storing settings for configuring the hearing aid (Apfel: pars 0017-0019; Fig 1, the hearing aid includes a processor and a memory components to execute the function instructions for testing, tuning, and adjustments[i.e. configuring the hearing aid]. The memory stores hearing aid profiles, sound shaping, and tone generating instructions);
a signal processing unit for processing a digital signal before it is presented to the hearing aid user through an output transducer, wherein the signal processing is controlled by the settings stored in the first memory segment (Apfel: pars0016, 0019, 0027; Fig 1, the hearing aid includes a transceiver, microphone speaker. For process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information);
a processor (Apfel: pars 0017-0018; Fig 1, the hearing aid includes processor and memory to execute the function instructions): configured to: 
set up a secure session with a remote server via a personal communication device acting as a gateway (Apfel: pars 0015-0017; Fig 1, the hearing aid in communication with the computing device [i.e. personal communication device / gateway device] and the customer service data system [i.e. server] establishing a secure connection [i.e. secure session] for providing the testing, tuning, and adjustments); and
allow said remote server to edit said settings stored in said first memory segment [ ] during the secure session (Apfel: pars 0015-0017, 0019, the hearing aid is configured or the configuration is edited/programed/tuned over the established secure communication/connection link to the customer service data system, and with use of hearing aid profiles, sound shaping, and tone generating instructions, stored in the hearing aid memory).
Apfel does not explicitly teach a second memory segment for storing at least one security element; [allow] under control of said at least one security element.
However, Gupta, in an analogous art, teaches a second memory segment for storing at least one security element (Gupta: pars 0018, 0024, 0035, 0045, 0063, a mobile device, such as a medical or health device that may receive and/or transmit information wirelessly, stores tree and root trust certificate verification information, configured with registrar information); 
[allow] under control of said at least one security element (Gupta: pars 0018, 0024, 0035, the medical or health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/system of Apfel for the benefit of providing a user with a means for using a certificate and root tree structure for establishing a cryptographic binding between the service-provider and a mobile device, such as a medical device, and verifying the root certificate information for authentication in creating a secured authorized session between the device and the service-provider’s system device (Gupta: pars 0018, 0024, 0035). 

However, Roberts, in an analogous art, teaches wherein the editing of settings stored in said first memory segment comprises exchanging of data encrypted by means of a key included in said at least one security element during the secure session (Roberts: pars 0010-0013, 0051, 0055, teaches of a secure communication between implanted medical device and at least one another device or an external medical device, allowing one or both of programming of the implanted medical device by the at least one other device and decryption of information transmitted between the implanted medical device (IMD) and the at least one other device or external medical device, during the communication session. Where the session key used in decryption is shared between devices and stored in the implanted medical device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roberts with the method/system of Apfel and Gupta for the benefit of providing a user with a means for using an encrypted secure communication between a server/controlling device and implanted medical device (IMD) so that programming/configuring command to the implanted medical device (IMD) can be transmitted from the server/controlling device over a secure session  so that IMD can overcome vulnerabilities to unauthorized communications (e.g., an inadvertent or malicious programming command) (Roberts: pars 0010-0013, 0034). 
As to claim 2, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 16, 
Gupta further teaches wherein said at least one security element includes a first root certificate (Gupta: pars 0024, 0031-0032, 0035, uses public key base root certificate).
As to claim 4, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 16, 
Apfel further teaches wherein said second memory segment comprises at least one further security element for setting up a further secure session with a computer with fitting equipment for loading settings for alleviating a hearing loss into a third memory segment of the hearing aid (Apfel: pars0016, 0019, 0027, process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information).
As to claim 6, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 5, 
Gupta further teaches wherein said remote server has issued the first root certificate as well as the second root certificate (Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate issued by server for provisioning service under certificate’s conditions [i.e. including certificate time validity]).
As to claim 7, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 6, 
(Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate issued by server that is located remote).
As to claim 9, the combination of Apfel, Gupta, and Roberts teaches the method according to claim 17, 
Gupta further teaches wherein said at least one security element includes a first root certificate (Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate).
As to claim 11, the combination of Apfel, Gupta, and Roberts teaches the method according to claim 17, 
Apfel further teaches comprising storing at least one further security element in said second memory segment, and setting up a further secure session with a computer with fitting equipment for loading settings for alleviating a hearing loss into a third memory segment of the hearing aid (Apfel: pars0016, 0019, 0027, process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information).
As to claim 12, the combination of Apfel, Gupta, and Roberts teaches the method according to claim 11, 
Gupta further teaches wherein said at least one security element includes a first root certificate, and said at least one further security element is a second root certificate having a validity period being substantially shorter than the validity period of the first root certificate (Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate issued by server for provisioning service under certificate’s conditions [i.e. including certificate time validity]).
As to claim 13, the combination of Apfel, Gupta, and Roberts teaches the method according to claim 12, 
Gupta further teaches wherein said remote server has issued the first root certificate as well as the second root certificate (Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate issued by server for provisioning service under certificate’s conditions).
As to claim 14, the combination of Apfel, Gupta, and Roberts teaches the method according to claim 13, 
Gupta further teaches comprising receiving said second root certificate via the secure session from said remote server (Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate issued by server that is located remote).
As to claim 17, Apfel teaches a method of managing the settings for configuring a hearing aid (Apfel: pars 0017-0018; Fig 1, a hearing aid in communication with a computing device and a customer service data system for providing testing, tuning, and adjustments of the hearing aid’s function for the user, where the hearing aid includes processor and memory to execute the function instructions), the method comprising:
storing settings for configuring the hearing aid in a first memory segment (Apfel: pars 0017-0019; Fig 1, the hearing aid includes a processor and a memory components to execute the function instructions for testing, tuning, and adjustments[i.e. configuring the hearing aid]. The memory stores hearing aid profiles, sound shaping, and tone generating instructions);
processing a digital signal in a signal processing unit of the hearing aid  before it is presented to the hearing aid user through an output transducer, wherein the processing is controlled by the settings stored in the first memory segment (Apfel: pars0016,  0019, 0027; Fig 1, the hearing aid includes a transceiver, microphone speaker. For process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information);
setting up a secure session with a remote server using a processor of the hearing aid via a personal communication device acting as a gateway (Apfel: pars 0015-0017; Fig 1, the hearing aid in communication with the computing device [i.e. personal communication device gateway device] and the customer service data system [i.e. server] establishing a secure connection [i.e. secure session] for providing the testing, tuning, and adjustments); and
editing from the remote server said settings for the hearing aid stored said first memory segment [ ] during the secure session set up (Apfel: pars 0015-0017, 0019, the hearing aid is configured or the configuration is edited/programed/tuned over the established secure communication/connection link to the customer service data system, and with use of hearing aid profiles, sound shaping, and tone generating instructions, stored in the hearing aid memory).
Apfel does not explicitly teach storing at least one security element in a second memory segment; [editing] under control of said at least one security element.
(Gupta: pars 0018, 0024, 0035, 0045, 0063, a mobile device, such as a medical or health device that may receive and/or transmit information wirelessly, stores tree and root trust certificate verification information, configured with registrar information); 
[editing] under control of said at least one security element (Gupta: pars 0018, 0024, 0035, the medical or health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/system of Apfel for the benefit of providing a user with a means for using a certificate and root tree structure for establishing a cryptographic binding between the service-provider and a mobile device, such as a medical device, and verifying the root certificate information for authentication in creating a secured authorized session between the device and the service-provider’s system device (Gupta: pars 0018, 0024, 0035). 
Apfel or Gupta does not explicitly teach wherein the editing of settings stored in said first memory segment comprises exchanging of data encrypted by means of a key included in said at least one security element during the secure session.
However, Roberts, in an analogous art, teaches wherein the editing of settings stored in said first memory segment comprises exchanging of data encrypted by means of a key included in said at least one security element during the secure session (Roberts: pars 0010-0013, 0051, 0055, teaches of a secure communication between implanted medical device and at least one another device or an external medical device, allowing one or both of programming of the implanted medical device by the at least one other device and decryption of information transmitted between the implanted medical device (IMD) and the at least one other device or external medical device, during the communication session. Where the session key used in decryption is shared between devices and stored in the implanted medical device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roberts with the method/system of Apfel and Gupta for the benefit of providing a user with a means for using an encrypted secure communication between a server/controlling device and implanted medical device (IMD) so that programming/configuring command to the implanted medical device (IMD) can be transmitted from the server/controlling device over a secure session  so that IMD can overcome vulnerabilities to unauthorized communications (e.g., an inadvertent or malicious programming command) (Roberts: pars 0010-0013, 0034). 
As to claim 18, Apfel teaches a data system for managing the settings for configuring a hearing aid (Apfel: pars 0017-0018; Fig 1, a hearing aid in communication with a computing device and a customer service data system for providing testing, tuning, and adjustments of the hearing aid’s function for the user, where the hearing aid includes processor and memory to execute the function instructions), wherein said hearing aid includes:
(Apfel: pars 0017-0018; Fig 1, the hearing aid includes processor and memory to execute the function instructions); a first memory segment for storing said configuration settings (Apfel: pars 0017-0019; Fig 1, the hearing aid includes a processor and a memory components to execute the function instructions for testing, tuning, and adjustments[i.e. configuring the hearing aid]. The memory stores hearing aid profiles, sound shaping, and tone generating instructions);
a transceiver adapted for establishing a wireless connection to an Internet enabled personal communication device (Apfel: pars 0012,  0019, 0023; Fig 1, the hearing aid includes a transceiver to wirelessly communicate with the computing device [i.e. personal communication device /gateway device );
a signal processing unit for processing a digital signal before it is presented to the hearing aid user through an output transducer, wherein the signal processing is controlled by the settings stored in the first memory segment (Apfel: pars 0016,  0019, 0027; Fig 1, the hearing aid includes a transceiver, microphone speaker. For process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information); and
wherein the processor is configured to set up a secure session between said hearing aid via said personal communication device acting as a gateway and a remote server (Apfel: pars 0015-0017; Fig 1, the hearing aid in communication with the computing device [i.e. gateway device] and the customer service data system [i.e. server] establishing a secure connection [i.e. secure session] for providing the testing, tuning, and adjustments); and
wherein said processor is configured to permit said remote server to edit said settings for configuring the hearing aid stored in said first memory segment under control of said at (Apfel: pars 0015-0017, 0019, the hearing aid is configured or the configuration is edited/programed/tuned over the established secure communication/connection link to the customer service data system, and with use of hearing aid profiles, sound shaping, and tone generating instructions, stored in the hearing aid memory).
Apfel does not explicitly teach a second memory segment for storing at least one security element; [permit] under control of said at least one security element.
However, Gupta, in an analogous art, teaches a second memory segment for storing at least one security element (Gupta: pars 0018, 0024, 0035, 0045, 0063, a mobile device, such as a medical or health device that may receive and/or transmit information wirelessly, stores tree and root trust certificate verification information, configured with registrar information); 
[permit] under control of said at least one security element (Gupta: pars 0018, 0024, 0035, the medical or health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/system of Apfel for the benefit of providing a user with a means for using a certificate and root tree structure for establishing a cryptographic binding between the service-provider and a mobile device, such as a medical device, and verifying the root (Gupta: pars 0018, 0024, 0035).
Apfel or Gupta does not explicitly teach wherein the editing of settings stored in said first memory segment comprises exchanging of data encrypted by means of a key included in said at least one security element during the secure session.
However, Roberts, in an analogous art, teaches wherein the editing of settings stored in said first memory segment comprises exchanging of data encrypted by means of a key included in said at least one security element during the secure session (Roberts: pars 0010-0013, 0051, 0055, teaches of a secure communication between implanted medical device and at least one another device or an external medical device, allowing one or both of programming of the implanted medical device by the at least one other device and decryption of information transmitted between the implanted medical device (IMD) and the at least one other device or external medical device, during the communication session. Where the session key used in decryption is shared between devices and stored in the implanted medical device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roberts with the method/system of Apfel and Gupta for the benefit of providing a user with a means for using an encrypted secure communication between a server/controlling device and implanted medical device (IMD) so that programming/configuring command to the implanted medical device (IMD) can be transmitted from the server/controlling device over a secure session  so that IMD can overcome vulnerabilities to unauthorized (Roberts: pars 0010-0013, 0034). 
As to claim 19, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 16, 
Apfel further teaches wherein the signal processing unit is adapted for alleviating a hearing loss by amplifying sound at frequencies in those parts of the audible frequency range where the user suffers a hearing deficit (Apfel: pars0016, 0019, 0027, process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information).
As to claim 20, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 2, 
Gupta further teaches wherein the first root certificate grants the remote server rights to write to the first memory (Gupta: pars 0028, 0031-0032, 0035, 0052, uses key or public key base root certificate issued by server for provisioning service under certificate’s conditions).
As to claim 21, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 4, 
Apfel further teaches wherein said at least one security element includes a first root certificate, and wherein the first root certificate grants the computer with fitting equipment rights to write settings for alleviating a hearing loss into a third memory segment of the hearing aid (Apfel: pars0016, 0019, 0027, process and output the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information. Gupta: pars 0018, 0024, 0035, the medical or health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Apfel et al (“Apfel,” US 2013/0177188, published on 07/11/2013), in view of Gupta et al (“Gupta,” US 2013/0024921, published on 01/24/2013),  and further in view of Roberts et al, (“Roberts” US 2012/0271380, published on 10/25/2012), and LaLonde, III, et al, (“LaLonde” US 2009/0058635, published on 03/05/2009).
As to claim 5, the combination of Apfel, Gupta, and Roberts teaches the hearing aid according to claim 4, 
Apfel or Gupta does not explicitly teaches further teaches wherein said at least one security element includes a first root certificate, and said at least one further security element is a second root certificate having a validity period being substantially shorter than the validity period of the first root certificate.
However, LaLonde, an analogous art, teaches wherein said at least one security element includes a first root certificate, and said at least one further security element is a second root certificate having a validity period being substantially shorter than the validity period of the first root certificate (LaLonde: pars 0225, 0226, 0244, 0251, scenario involved in a clinic/physician or the like using/provisioning for an ephemeral/short-duration type session scenario as particularly involving the cryptographic securing of communications via a chain of trust using associated digital certificates – i.e., an ephemeral/short-duration type session scenario with associated certificate will have expiration criteria of shorter duration then an initially installed in the associated PIMD/PPC/server processing elements, – see also 0228, 0245, 0246).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LaLonde with the method/system of Apfel and Gupta for the benefit of providing a user with a means for using a certificate and root tree structure for establishing a cryptographic binding between the service-provider and a mobile device applying ephemeral/short-duration type session scenario with associated certificate will have expiration criteria of shorter duration then an initially installed in the associated for maintaining security of root certification system (LaLonde: pars 0225, 0226, 0244, 0251). 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439